UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-7309


CLARENCE HICKS,

                  Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:14-cv-02103-ELH)


Submitted:   February 25, 2015              Decided:   March 3, 2015


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clarence Hicks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Clarence Hicks appeals the district court’s order denying

relief on his motion filed under the All Writs Act, 28 U.S.C.

§ 1657   (2012).         We   have   reviewed    the    record    and    find    no

reversible    error.       Accordingly,     we   deny   leave    to   proceed    in

forma pauperis and we dismiss the appeal for the reasons stated

by the district court.           Hicks v. United States, No. 1:14-cv-

02103-ELH    (D.   Md.    July   11,   2014).      We    dispense       with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                        DISMISSED




                                        2